                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION

Oscar Fernandez, Individually and as
Administrator of the Estate of Isidro
Fernandez,                                         CASE NO. 20-cv-02079-MAR

                  Plaintiff(s),                         MOTION TO APPEAR
                                                          PRO HAC VICE
vs.

Tyson Foods, Inc.; Tyson Fresh Meats, Inc.;
John H. Tyson; Noel W. White; Dean Banks;
Stephen R. Stouffer; Tom Brower; Mary A.
Oleksiuk; Elizabeth Croston; Tom Hart;
Hamdija Beganovic; James Hook; Ramiz
Muheljic; Missia Abad Bernal; and
John/Jane Does 1-10,

                  Defendant(s).


         Christopher S. Coleman, a lawyer who is not a member of the bar of this district,

moves to appear in this case pro hac vice on behalf of Defendants. Christopher S.

Coleman states that he is a member in good standing of the bar of the State of Arizona,

and that he agrees to submit to and comply with all provisions and requirements of the

rules of conduct applicable to lawyers admitted to practice before the state courts of

Iowa in connection with his pro hac vice representation in this case.

         Christopher S. Coleman, further states that he will comply with the associate

counsel requirements of LR 83(d)(3) and (4) by associating with Kevin J. Driscoll, an




149927391.1

              Case 6:20-cv-02079-KEM Document 18 Filed 10/27/20 Page 1 of 4
attorney who has been admitted to the bar of this district under LR 83(b) and (c) and who

will enter an appearance in this case.


The certificate of good standing (dated within the last 90-days) required by Administrative Order
No. 19-AO-0004-P is attached.


Dated: October 27, 2020                             s/ Christopher S. Coleman
                                                    Christopher S. Coleman
                                                    PERKINS COIE LLP
                                                    2901 N. Central Avenue, Suite 2000
                                                    Phoenix, Arizona 85012
                                                    Telephone: 602-351-8000
                                                    Email: CColeman@perkinscoie.com




149927391.1

              Case 6:20-cv-02079-KEM Document 18 Filed 10/27/20 Page 2 of 4
             CERTIFICATE OF THE CLERK OF THE SUPREME COURT
                                 OF THE
                            STATE OF ARIZONA




I, Janet Johnson, Clerk ofthe Supreme Court ofthe State ofArizona, hereby certify that,

according to the records of my office and upon the recommendation of the Disciplinary

Clerk ofthe Supreme Court ofArizona

                            CHRISTOPHER C. COLEMAN

was on the 18th day ofOctober, 1997 was duly admitted to practice as an Attorney and

Counselor at Law in all the courts ofArizona; that no disciplinary proceedings are

pending against this attorney in the Arizona Supreme Court as ofthe date ofthis

certificate; and that this name now appears on the Roll ofAttorneys in this office as an

active member ofthe State Bar ofArizona in good standing.

                                                     Given under my hand and the seal of
                                                     said Court this 22"d day of October,
                                                     2020.

                                                     JANETJOHNSON, Clerk

                                                              r^"--.~::..~
                                                    By       -1
                                                         Liz Gome
                                                         Deputy Clerk II




         Case 6:20-cv-02079-KEM Document 18 Filed 10/27/20 Page 3 of 4
            CERTIFICATE OF GOOD STANDING
          ISSUED BY THE DISCIPLINARY CLERK
                FOR AND ON BEHALF OF
            THE SUPREME COURT OF ARIZONA




       The Disciplinary Clerk pursuant to Rule 74, Rules of the Supreme
Court of Arizona, hereby certifies that according to the records of the State
Bar, CHRISTOPHER C. COLEMAN was duly admitted to practice as an
attorney and counselor at law in all courts of Arizona by the Supreme Court
of Arizona on October 18, 1997 and is now, as of the date of this Certificate,
an active ineinber of the State Bar of Arizona in good standing.



                                  Given under the seal of the Disciplinary
                                  Clerk ofthe Supreme Court of Arizona this
                                  October I~ ,2020.


                                 ~✓ ink u
                                  Mark Wilson
                                  Disciplinary Clerk




 Case 6:20-cv-02079-KEM Document 18 Filed 10/27/20 Page 4 of 4
